Case 15-25933   Doc 36   Filed 05/07/19 Entered 05/07/19 15:49:02   Desc Main
                           Document     Page 1 of 4
Case 15-25933   Doc 36   Filed 05/07/19 Entered 05/07/19 15:49:02   Desc Main
                           Document     Page 2 of 4
Case 15-25933   Doc 36   Filed 05/07/19 Entered 05/07/19 15:49:02   Desc Main
                           Document     Page 3 of 4
Case 15-25933   Doc 36   Filed 05/07/19 Entered 05/07/19 15:49:02   Desc Main
                           Document     Page 4 of 4
